Citation Nr: 1820893	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  13-25 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder, personality disorder, and depressive disorder.

2. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for diabetes mellitus, type II, including secondary to in-service exposure to herbicides.

3. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for loss of use of knees/lower limbs, including secondary to in-service exposure to herbicides.

4. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for residuals of Agent Orange exposure.

5. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a spine disorder.

6. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for detached retina.

8. Entitlement to service connection for corneal ulcer.

9. Entitlement to service connection for diabetic retinopathy/diabetic eye disease/loss of vision.

10. Entitlement to service connection for myopathy/chronic eye pain.

11. Entitlement to service connection for peripheral neuropathy.


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1976 and from September 1978 to December 1980.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011, July 2013, and October 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  This case was last before the Board in December 2016, whereupon it was remanded to the RO, via the Appeals Resource Center (ARC) located in Washington, D.C., for further development of the record.  Following the issuance of a February 2018 supplemental statement of the case continuing the denial of all of the enumerated issues listed above, the matter was returned to the Board for its adjudication. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that the ARC did not comply with its prior remand instructions, and that therefore the case must unfortunately be returned to the ARC for further development of the record pursuant to the December 2016 remand instructions.   See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to substantial compliance with the remand order).  Specifically, in its December 2016 remand, the Board identified a Beneficiary Identification Records Locator Subsystem (BIRLS) report that the Veteran has submitted in September 2016 which appeared to show that the Veteran's service included time in the Republic of Vietnam as well as the receipt of a Purple Heart Award.  The Board's remand directives explicitly asked the ARC to consider this report in carrying out its development.  The ARC was to then produce a formal memorandum for the file documenting its efforts to obtain information regarding Agent Orange exposure in Vietnam and Korea, and whether the Veteran received a Purple Heart Award. 

Upon receipt of the case, the ARC reviewed the claims file and issued a memorandum dated October 3, 2017, regarding only the issue of whether the Veteran served in Vietnam and/or received a Purple Heart Award.  There is no discussion in that memorandum of the BIRLS report or any efforts to provide a copy of the report to the various military records-keeping agencies that may have been able to verify the Veteran's Vietnam service and/or reception of a Purple Heart Award based on the report.  The ARC simply reviewed the results of a decision by the Board for Correction of Military Records (Board for Correction) dated in December 4, 2003, in which the Board for Correction denied that the Veteran served in Vietnam and or received a Purple Heart Award.  In short, despite the Board's explicit instructions to do so, the ARC did not actually attempt to reconcile the BIRLS report with the existing evidence of record, and instead simply relied on that existing evidence to confirm the prior conclusion that the Veteran did not serve in Vietnam or receive a Purple Heart Award.  

The AOJ must properly consider the BIRLS report submitted by the Veteran and take whatever measures it deems necessary in order to verify the apparent documentation that the Veteran indeed had service in Vietnam and received a Purple Heart Award.  If it does not find that the BIRLS report alters the ultimate conclusion that the Veteran did not have service in Vietnam or receive a Purple Heart Award, it must explain why it disregarded the BIRLS report in favor of the existing evidence of record.  This case must therefore be remanded back to the AOJ for it to carry out the original remand instructions as they pertain to the verification of the Veteran's Vietnam service and/or receipt of a Purple Heart Award, copied in large part below.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must reconcile the conflicting information regarding the Veteran's service, including whether she had service in Vietnam and whether she received a Purple Heart Award.  The AOJ must specifically consider the BIRLS report showing Vietnam service and a Purple Heart Award. The AOJ must produce a formal memorandum for the file documenting efforts to obtain information regarding Agent Orange exposure in Vietnam and whether she received a Purple Heart Award.  If the AOJ's conclusion is that the Veteran did not have service in Vietnam and/or that she did not receive a Purple Heart Award, it must provide a rationale for this conclusion that specifically discusses the BIRLS report and why it was disregarded. 

2. If, and only if, Agent Orange exposure via service in Vietnam is verified, the Veteran must be afforded (an) appropriate VA examination(s) to determine whether any of her claimed disabilities are at least as likely as not (a 50 percent or greater probability) related to her military service.

3. Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After she has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

